UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51152 PETROHUNTER ENERGY CORPORATION (Exact name of registrant as specified in its charter) Maryland 98-0431245 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 910 16th Street Suite 208, Denver, Colorado (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (303) 859-6666 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ ]No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer” and” smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £Accelerated filer £ Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ]No [X] As ofMarch 7, 2014, the registrant had 439,373,853shares of common stock outstanding. 1 FORWARD-LOOKING STATEMENTS Certain statements contained in this Quarterly Report constitute “forward-looking statements”. These statements, identified by words such as “plan”, “anticipate”, “believe”, “estimate”, “should”, “expect” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this Quarterly Report. We do not intend to update the forward-looking information to reflect actual results or changes in the factors affecting such forward-looking information. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”). CURRENCIES All amounts expressed herein are in U.S. dollars unless otherwise indicated. 2 PETROHUNTER ENERGY CORPORATION FORM 10-Q FOR THE SIX-MONTH PERIOD ENDED MARCH 31, 2013 INDEX Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II — OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 3 PETROHUNTER ENERGY CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS March 31, September 30, (unaudited) ASSETS Current Assets Cash $ $ Prepaid expenses TOTAL CURRENT ASSETS Other Assets Certificates of deposit and bonds Deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Convertible notes payable Notes payable — related party Accrued interest payable Accrued interest and fees payable — related parties Short term advances officers and shareholders - Other accrued liabilities Asset retirement obligation TOTAL CURRENT LIABILITIES Notes payable – related party Convertible notes payable Accrued interest and fees payable – related parties Accrued interest payable TOTAL LIABILITIES Stockholders’ Deficit Preferred stock, $0.001 par value; authorized 100,000,000 shares; none issued — — Common stock, $0.001 par value; authorized 1,000,000,000 shares; 439,373,853 shares issued and outstanding at March 31, 2013 and September 30, 2012, respectively Additional paid-in capital Accumulated other comprehensive (loss) ) ) Accumulated (deficit) ) ) TOTAL STOCKHOLDERS’ (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to these unaudited condensed consolidated financial statements. 4 PETROHUNTER ENERGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Three Months Ended March 31, Costs and Expenses General and administrative $ $ Depreciation, depletion, amortization and accretion — Total operating expenses (Loss) From Operations ) ) Other Income (Expense) Interest income — 16 Interest expense ) ) Loss on sale of marketable securities — ) Total Other (Expense) ) ) Net (Loss) $ ) $ ) Net (loss) per common share — basic and diluted $ ) $ ) Weighted average number of common shares outstanding — basic and diluted CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) Three Months Ended March 31, 2013 Three Months Ended March 31, 2012 Net (loss) $ ) $ ) Other Comprehensive Income (loss) Unrealized gain on marketable securities — Unrealized (loss) on currency translation adjustment ) ) Comprehensive (Loss) $ ) $ ) See accompanying notes to these unaudited condensed consolidated financial statements. 5 PETROHUNTER ENERGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Six Months Ended March 31, Six Months Ended March 31, Costs and Expenses General and administrative $ $ Other operating expenses — Depreciation, depletion, amortization and accretion — Total operating expenses ) (Loss) From Operations ) ) Other Income (Expense) Interest income 7 20 Interest expense ) ) Losses on sale of marketable securities — ) Gains recognized in connection with recovery of related party accounts payable — Loss on settlement of accounts payable – related party — ) Total Other Income (Expense) ) ) Net (Loss) $ ) $ ) Net (loss) per common share — basic and diluted $ ) $ ) Weighted average number of common shares outstanding — basic and diluted CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) Six Months Ended March 31, 2013 Six Months Ended March 31, 2012 Net (loss) $ ) $ ) Other Comprehensive Income (loss) Unrealized gain on marketable securities — Unrealized (loss) on currency translation adjustment ) ) Comprehensive (Loss) $ ) $ ) See accompanying notes to these unaudited condensed consolidated financial statements. 6 PETROHUNTER ENERGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended March 31, Six Months Ended March 31, Cash flows from operating activities Net (loss) $ ) $ ) Adjustments used to reconcile net loss to net cash (used in) operating activities: Stock-based compensation Depreciation, depletion, amortization and accretion — Loss on sale of marketable securities — Non cash interest expense incurred in connection with debt forgiveness — Gain on equity method investment — ) Changes in assets and liabilities Prepaid expenses Accounts payable and accrued expenses Accrued interest and fees payable-related parties Net cash (used in) operating activities ) ) Cash flows from investing activities Proceeds related to GST tax refunds on the sale of oil and gas properties — Proceeds from sale of marketable securities — Net cash provided by investing activities — Cash flows from financing activities Borrowing on short-term advances related parties — Net cash provided by financing activities — Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental schedule of cash flow information Cash paid for interest $
